The opinion of the Court was delivered, August 16th, by
Lowbib, J.
It is important to notice that the laws, to enforce the payment of taxes on unseated lands, give no directions at all relative to the mode in which any of the tax books shall be kept, except so far as they are involved in the general direction that such land “ shall be valued and assessed in the same manner as other property.” And though some directions are given for advertising, yet, even in this, irregularities are declared not to affect the sales; and then there is, besides, a general declaration that no irregularities in the assessment, process, or otherwise, shall be allowed to affect the title of the purchaser. Taking this thought with us in reading these laws, we readily discover the following, which are ruling principles in the present cause:—
1. The forms in which assessments of unseated lands are made and entered, and the mode of certifying or transmitting them to the county treasurer, are matters of official practice, entirely at the discretion of the commissioners of the several counties, subject only to the condition of being intelligible; and they must be expected to be very various.
This is merely an expression of the principle that allows all sorts of public functionaries to adopt and direct their own forms of fulfilling their duties, in cases wherein they are not fully and adequately directed by law. It was overlooked when it was at*463tempted, 3 Watts 260, to indicate tbe form in which unseated land taxes ought to appear in the commissioners’ office, and the attempt has given rise to some confusion.
2. The authority of the treasurer to sell unseated land for taxes, depends upon the facts : that the land was unseated at the time of the assessment; that a tax appears to have been, and was in fact, assessed upon it by the proper officers; and that the tax has been due for one whole year, and remains unpaid. The absence of either of these facts involves exemption from the penal ties of the Acts of 1804 and 1815.
3. This authority has been restricted by construction in some instances, for the protection of innocent persons, who, relying on the customary forms of taxation, may have been led into the mistaken supposition that there was no tax charged upon the land, but only against the owner personally: 3 Watts 260; 4 W. & Ser. 133; 8 State Rep. 169 ; 14 Id. 404.
4. The tax books in the offices of the commissioners and treasurer are not intended to give notice of the liability of land for taxes; but are merely the mode in which the tax accounts are kept; and they are open to be corrected or proved erroneous, when any interests depend upon the fact expressed by them.
5. Placing land taxes on the collector’s duplicates is not, of itself, a declaration by the taxing officers that the land is seated, and has no tendency to'mislead any one into the supposition that the land is not to be charged as unseated; though a departure from a well known usage in this regard has been allowed such an effect.
If the law had made the tax lists, instead of the tax laws, notice to the world of the liability of land for taxes, then, of course, the tax lists would need to possess those qualities of certainty and completeness that are appropriate to their function of giving notice. They do not give notice of the liability, but merely define its amount. And, if they were to stand for notice, then they ought to affect both parties ; but no matter how full, complete, and regular may be all the entries, they furnish no foundation for the faith of purchasers that is not swept away by proof that the taxes were really paid, or that the land was seated; nor do they bind the person if the land is in fact unseated. If we say that a tax on land is no lien upon it, unless it appears in the list as unseated, or is placed upon an unseated list, then the tax is good for nothing ; for, being actually unseated, the owner is not personally liable for it.
6. Tire purpose of an inquiry into the mode in which the tax books are kept in any county, is generally to show how they ought to be understood by the Court and jury; and then it is relevant to notice the usages of the office in keeping them prior, and up to the time of the entry that is to be interpreted; but when a new *464usage has been introduced, tbe old ones may cast no light upon the entries made under it.
7. When tbe owner of an unseated tract of land goes to tbe treasurer, and offers to pay to liim all tbe taxes upon it, and does pay tbe amount demanded by him, and tbe treasurer credits tbe payment to another tract, and sells this, it is a good payment and the sale is void.
Tbe unseated land laws are intended to enforce the payment of taxes, and their purpose is fulfilled when tbe duty is performed. If a man has really and in good faith performed bis duty herein to tbe satisfaction of tbe proper officers, his land is safe. If it be sold after that, it is through tbe error of some officer, which cannot be visited on tbe owner; for tbe state does not mean that tbe owners of unseated lands shall warrant tbe fidelity or competency of its officers. Tbe sale involves an assertion by tbe treasurer that tbe taxes are unpaid, and tbe purchaser relies upon this, or on bis own investigations, and bis title depends upon its truth.
8. When tbe commissioners purchase unseated land for taxes duly assessed and unpaid, tbe provisions of tbe law, curing all irregularities in tbe assessment and process, and giving five years for redemption, are as ample a protection to their title as that which is furnished for other cases by the limitation in the Acts of 1804 and 1824.
9. When the commissioners do thus purchase unseated land, and, within or after five years, allow of its redemption, and convey it accordingly, this transaction, by its very nature, discharges the public duty, rescinds the commissioners’ title, and revests that of the next preceding owner. If a stranger thus redeems, he discharges the public duty, without acquiring the title for himself: 4 W. & Ser. 298; 10 State Rep. 513.
Without any further specification, the counsel will understand that these principles affirm all the important rulings involved in the charge of the learned president of the Common Pleas, and in the offers of evidence. As to the rest, it is sufficient to say that we do not perceive that there was any irrelevant or incompetent evidence admitted, or any questions of fact submitted to the jury without evidence, or any improper instructions given to them.
Judgment affirmed.
WoomvARD, J., dissented.